Citation Nr: 0005466	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-03 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the right knee with arthrotomy, 
patellectomy and ligament repair.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1959 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Throughout the record the veteran indicated that he wanted to 
be scheduled for an audiology examination in conjunction with 
a hearing loss claim.  Attempts were made to schedule the 
veteran for the indicated VA examination, but he failed to 
report on more than one occasion.  In a June 1998 rating 
decision, the RO again denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  In a 
September 1998 statement, the veteran indicated that he 
needed to be scheduled for examination in a specific 
location, to accommodate for his work schedule.  As no 
further development of the matter has been noted in the 
record, it is referred to the RO for the appropriate action.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDING OF FACT

Status post fracture of the right knee with arthrotomy, 
patellectomy and ligament repair, are manifested by x-ray 
evidence of degenerative arthritis, range of motion from zero 
to 135 degrees, chronic pain and tenderness, limited 
endurance, and the inability to walk at times without the 
assistance of a knee brace and cane.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 20 percent disability rating for residuals 
of a status post fracture of the right knee with arthrotomy, 
patellectomy and ligament repair are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71, Diagnostic 
Code 5257 (1999).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate 10 percent disability rating for 
degenerative changes of the right knee, as a residual of a 
status post fracture of the right knee, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation well grounded and adequately developed.  The 
veteran's assertion that his disability is worse than 
currently evaluated is sufficient to state a plausible, well-
grounded claim.  See Arms v. West, 12 Vet. App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.  38 C.F.R. §§ 4.45, 4.59 (1999); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected right knee disability.  

In March 1997, the veteran's private physician indicated that 
the veteran was under his care for acute exacerbation of 
osteoarthritis of the right knee.  The note was written on 
March 28, 1997, and the veteran was able to return to work on 
March 31, 1997, with no restrictions or limitations.  
Corresponding treatment records from March 1997 reveal that 
the veteran's right knee was examined to show acute 
osteoarthritis of the right knee.  Range of motion was 
decreased in the right knee and there was tenderness.

In May 1997, the veteran underwent a VA examination for 
compensation and pension.  By history, it was noted that the 
veteran injured his right knee in service, and that he had 
had recent increasing discomfort in the knee , which was 
worse at the end of day, with stair climbing, prolonged 
standing, or ladder climbing.  The veteran reported that he 
worked as jet mechanic.  He reported that he used an elastic 
brace intermittently, and a cane on occasion, when the pain 
of his knee became too severe.  The veteran reported no 
locking or giving way of the knee, and that he had to take 
time off of work periodically because of knee pain.  

Examination of the knees revealed good general contours, 
according to the examiner.  There was a 12 centimeter well-
healed transverse incision over the knee.  Range of motion 
was of 120 degrees of flexion to both knees.  The knee lacked 
10 degrees to full extension on the right and there was full 
extension to 0 on the left.  There was about a 3 degree 
valgus Q-angle on the right compared to 7 degrees on the 
left.  There was no gross instability.  There was mild 
effusion present.  The examiner noted that the veteran had 
diffuse crepitus throughout patellofemoral motion compared to 
very mild crepitus on the left, and that it was at the 
extreme of motion.  Knee circumference of greatest girth was 
45 centimeters on the right and 41 on the left.  Calf 
circumference was 44 centimeters bilaterally.

The examiner noted that x-rays of the knee showed status post 
partial patellectomy of the distal pole.  There were 
irregularities, especially in the patellofemoral joint region 
on the under surface of the patella.  The actual x-ray report 
was included in the record.  In the impression section of the 
report, it was noted that the veteran had status post 
patellectomy with patellofemoral arthritis, along with other 
ailments diagnosed that day.  

In July 1997, the veteran's private physician indicated that 
the veteran was under his care for acute exacerbation 
secondary to osteoarthritis.  The note was written on July 
30, 1997, and the veteran was able to return to work on July 
31, 1997, with no restrictions or limitations.  Corresponding 
treatment records from July 1997 reveal that examination 
showed arthritis in both knees and that it felt very painful 
to the veteran, and that he was unable to walk.  

In an August 1997 rating decision, service connection was 
granted for status post fracture of the right knee with 
arthrotomy and patellectomy and ligament repair, as being 
directly related to military service.  The decision was based 
on the May 1997 VA examination and the veteran's service 
medical records; which showed that that the veteran fell in 
1962 and that the fall resulted in a fracture of the right 
patella.  He subsequently underwent a patellectomy, 
arthrotomy with excision of distal fragment and ligamentous 
repair and application of a cast followed by physical 
therapy.  

The RO assigned a 10 percent evaluation for what they termed 
as painful motion or recurrent subluxation or lateral 
instability of the knee, said to be slight; and determined 
that a higher evaluation of 20 percent was not warranted as 
there was no evidence of moderate subluxation or lateral 
instability of the knee.  The rating was predicated on 
Diagnostic Code 5257.  The veteran disagreed with the 
evaluation assigned herein to his original grant of service 
connection, and perfected this claim on appeal.

In September 1997, the veteran was treated privately for 
right knee pain.  Physical examination revealed no swelling, 
and range of motion was normal.  There was bilateral 
crepitus.  X-rays showed early degenerative joint disease of 
the knee.  There was right patellar chondromalacia.  

In March 1998, the veteran submitted his substantive appeal, 
where he stated that he believed that the RO's decision to 
decline an increased rating was based on the fact that the 
veteran was still employed.  He indicated that he wanted an 
increased rating due to the fact that he frequently missed 
days from work because of pain and swelling in his right 
knee.  He indicated that he lost wages every time he missed 
work because he worked under contract as an aircraft 
maintenance worker and had no employment benefits other than 
wages.  

July 1998 and August 1998 private treatment records show that 
the veteran underwent physical therapy for bilateral early 
degenerative joint disease of the knees.  In the physical 
therapy evaluation report, it was noted that there was pain 
associated with the range of motion studies.  Neurologic 
symptoms of numbness and tingling were not present.  There 
was tenderness to palpation, and there was no inflammation or 
edema.  

In October 1998, the veteran underwent a VA orthopedic 
examination.  The examiner reported that the veteran's 
medical records were not available for review.  The veteran 
complained of having pain in the front of the knee just below 
the kneecap.  It was aggravated by prolonged walking and 
squatting and working on his hands and knees.  It was 
relieved by resting.  Physical examination revealed that the 
veteran stood steady and straight with the head situated 
somewhat forward of the shoulders.  A right sided limp 
characterized walking.  Leg reflexes revealed that the 
patellar was 2+ bilaterally, and the Achilles was 2+ 
bilaterally.  Knee flexion was 135 degrees bilaterally, 
extension was zero degrees bilaterally. 

Examination of the lower extremities revealed a 12 centimeter 
long transverse scar which was barely visible and situated 
over the front of the right knee below the patella.  There 
was no ligamentous laxity of the right knee.  There was no 
effusion, no increased warmth.  Palpation of the knee 
revealed complaint of pain to palpation over the inferior 
pole of the right patella.  There was none elsewhere.  Drawer 
signs were negative.  McMurray tests were negative.  

Regarding x-rays, anterior, posterior and lateral views of 
the right knee were taken.  They showed deformity of the 
right patella, which appeared to be wider than normal and the 
inferior portion of the patella was absent, although there 
was a fair amount of articular surface of the patella 
remaining.  There was some irregularity of the patella.  
There was some narrowing of the patellofemoral cartilage 
space.  

The examiner indicated a diagnosis of status post-fracture, 
right patella with excision of the inferior pole.  In the 
discussion section, the examiner stated:

Examination of this veteran reveals scarring and 
palpable deformity consistent with a previous fracture 
of the right patella with removal of the lower pole.  
Although a fair amount of articular surface remains, as 
judged by the x-ray, the patient nevertheless has 
tenderness over the lower pole of the patella indicative 
of some tendonitis in that area, perhaps some elements 
of chondromalacia.  

The present problem in regard to this veteran's right 
knee is one which prevents him from certain activities.  
He is unable to do any kind of activities that require 
repeated crouching.  He cannot do any activities that 
require frequent deep knee bending or squatting or 
working on his knees or crawling.  His ability to stand 
and walk is limited to relatively short distances and 
also limited in repetitive use of stairs and other 
climbing such as hills and ladders.  

In my estimation his present restrictions are directly 
attributable to the severe right knee injury and 
residual findings....

In a supplemental statement of the case, issued in August 
1999, the RO continued denial of an increased evaluation, as 
the RO determined that the evidence of record did not show 
the veteran's right knee as demonstrating moderate 
subluxation or lateral instability of the knee.  The RO 
determined that the tenderness shown over the lower pole of 
the patella, was consistent with the veteran's 10 percent 
evaluation, which was confirmed and continued.  The RO also 
determined that favorable consideration for an extra-
schedular grant under 38 C.F.R. § 3.321 was not warranted at 
that time, as the evidence of record did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards to this 
disability.  To that extent, the Board agrees with the RO.  

Otherwise, the Board has reviewed the record in its entirety 
and determines that an increased rating and a separate rating 
for arthritis is warranted in the veteran's case.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The subjective complaints and objective evidence of 
record do not necessarily comport with a showing of moderate 
instability of the knee, pursuant to Diagnostic Code 5257.  
Rather, the veteran in May 1997 reported no locking or giving 
way of the knee, and objective examination at that time 
showed no gross instability.  In October 1998 the veteran did 
not complain of instability, and objective evaluation 
revealed that there was no ligamentous laxity of the right 
knee.  The veteran's symptoms center around pain on motion, 
tenderness, and problems with arthritis, all of which are 
addressed further below.  However, the Board still determines 
that an increased rating under Diagnostic Code 5257, from 10 
to 20 percent disabling, is warranted in his instance, when 
the benefit of the doubt is given to the veteran.  

That is, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt of resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  Here, 
the benefit of the doubt rule is applicable because while the 
majority of the evidence of record does not show 
symptomatology of a "moderate"  instability of the knee, 
moderate impairment is still shown.  The VA examiner in 
October 1998 concluded that the veteran's restrictions were 
directly attributable to the severe right knee injury and 
residual findings.  That opinion, and the fact that the 
veteran has at times indicated a need to use a cane or brace 
for support, warrants an increased evaluation in this case.  
Plus, x-ray studies have documented deformity of the right 
patella, which appeared to be wider than normal, and 
irregularity of the patella, due to the service-connected 
injury that support the veteran's subjective complaints.  

The Board finds, therefore, that the combination of 
manifestations constitutes moderate impairment of the knee, 
and that a 20 percent disability rating is warranted in 
accordance with Diagnostic Code 5257.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (the Board must consider all of the 
functional limitations resulting from the service-connected 
disability, even if the disability is not rated based on 
limitation of motion).  

In addition to the veteran's moderate knee impairment, pain, 
tenderness, and crepitance, the right knee disorder is 
manifested by x-ray evidence of degenerative arthritis.  If 
the veteran has arthritis as well as instability in the 
affected joint, the resulting disabilities may be rated 
separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 
23-97.  Degenerative arthritis is to be evaluated based on 
the limitation of motion of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In accordance with Diagnostic Codes 
5260 and 5261, a compensable disability rating requires that 
flexion be limited to 45 degrees or that extension be limited 
to 10 degrees.  The evidence does not show that flexion of 
the right knee is limited to 45 degrees, or that extension is 
limited to 10 degrees.

If the joint is affected by limitation of motion but the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating may apply in accordance 
with Diagnostic Code 5003.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  The documented range 
of motion of the right knee of zero degrees of extension to 
135 degrees of flexion does, therefore, constitute at least 
some limitation of motion, although noncompensable pursuant 
to Diagnostic Codes 5260 and 5261.

If the limitation of motion is noncompensable under the 
diagnostic code for the joint involved, but meets the 
criteria for a 10 percent evaluation under Diagnostic Code 
5003, a separate 10 percent rating may be provided under 
Diagnostic Code 5003, in addition to the rating assigned 
under Diagnostic Code 5257.  VAOPGCPREC 9-98.  According to 
Diagnostic Code 5261, a zero percent rating applies if 
extension of the knee is limited to five degrees and flexion 
is limited to 60 degrees.  Because the extension of the right 
knee is not limited, and the flexion of the right knee is 
limited to 135 degrees instead of the normal 140 degrees, the 
Board determines that the veteran is entitled to a separate 
10 percent disability rating for the right knee disability in 
accordance with Diagnostic Code 5003, to be combined with, 
not added to, the 20 percent rating just assigned by the 
Board pursuant to Diagnostic Code 5257.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable 
to evaluations made pursuant to Diagnostic Code 5257.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Those 
regulations are applicable to evaluations based on Diagnostic 
Code 5003.  VAOPGCPREC 9-98.  In this case, the veteran was 
found to have pain and tenderness to palpitation, but there 
was no inflammation or edema.  The veteran's activities are 
restricted due to his functional impairment, in that he is 
unable to do activities that require repeated crouching, 
frequent deep knee bending, squatting or working on his knees 
or crawling.  Even with this symptomatology, the Board finds 
that the veteran does not have functional limitation 
warranting more than the current 10 percent evaluation based 
on limitation of motion.  

Accordingly, the veteran's claim is granted in accordance 
with the above analysis.  



ORDER

A 20 percent disability rating for residuals of a status post 
fracture of the right knee with arthrotomy, patellectomy and 
ligament repair is granted, subject to the law and regulation 
pertaining to the payment of monetary benefits.

A separate 10 percent disability rating for degenerative 
changes of the right knee, as a residual of a status post 
fracture of the right knee, is granted, subject to the law 
and regulation pertaining to the payment of monetary 
benefits.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

